DETAILED ACTION
This office action is in response to the communication received on May 2, 2022 concerning application No. 16/338,884 filed on April 2, 2019.
	Claims 1-18 and 21-22 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/02/2022 in regards to the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objection of claim 11 previously set forth.
Applicant’s arguments with respect to claim(s) 1 and 11 on pages 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the at least the above reasons the claim rejections of dependent claims 2-10 and 12-18 stand. 

Claim Objections
Claims 3-5 and 13 are objected to because of the following informalities:  
Claims 3 and 13 recite the limitations “in a range of +45 degree” and “in a range of -45” degree, a single number cannot define a range, therefore “in a range of” should be deleted,
Claim 4, line 4, “the first angle” should read “the first oblique angle”,
Claim 5, line 2, “the first angle and the second angle” should read “the first oblique angle and the second oblique angle”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-12, 14-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller) in view of Lundberg et al. (US 2005/0281444, hereinafter Lundberg), Levy (US 2009/0030317), and Gerard et al. (US 20140013849, hereinafter Gerard).
Regarding claim 1, Miller teaches a method of intraluminal imaging (abstract), the method comprising: 
imaging two planes based on an imaging mode ([0091] and fig. 7A discloses the two planes being imaged), wherein the imaging comprises:
receiving imaging signals by an array of imaging elements ([0084], [0085] describe the process of receive sub-arrays 441,…, 44n receiving image signals) positioned within a distal portion of an intraluminal imaging device (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12); 
beamforming ([0084], [0085] and [0097], “the transmit beamformer directs emission of the phased ultrasound beam along the scan lines over the angles calculated for each sector”), with a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane ([0117], front view 286A) that is rotated from a long axis to have a first oblique angle (Fig. 4 shows the long axis of the transducer 42 is represented by the x-axis which is considered the axial axis and [0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); ---
beamforming, with the micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal), the second imaging signals associated with a second plane that is rotated from the long axis to have a second oblique angle ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees); 
generating a first image from the first imaging signals (286A in fig. 7 and figs. 13A and 14A); and a second image from the second imaging signals (291A, 292A in fig. 7 and figs 13B and 14B).
Miller does not specifically teach the method comprises simultaneously imaging two planes.
However,
Lundberg in a similar field of endeavor teaches simultaneously imaging two planes ([0036] the object is scanned substantially simultaneously along the two scan planes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to simultaneously image two planes. The motivation to apply the known technique of simultaneously imaging two planes of Lundberg to the method of Miller would be to allow for the predictable results of decreasing the time of the imaging procedure, thereby making the procedure more efficient.
	Miller in view of Lundberg does not specifically teach the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis.
	However,
	Levy in a similar field of endeavor teaches the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis
 ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the axial direction making it the long axis which is perpendicular to the short axis (rows)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg to have the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. The motivation to substitute the known technique of having the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis of Levy for the known array of Miller in order to obtain the predictable results of allowing a larger aperture to be incorporated into a relatively narrow device, therefore increasing the imaging range of the relatively narrow device. 
Miller in view of Lundberg and Levy does not specifically teach the default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that: the first oblique angle and the second oblique angle are within a first angle range from the long axis; and the first oblique angle and the second oblique angle are outside of a second angle range from the short axis; and receiving a manual adjustment of at least one of the first oblique angle or the second oblique angle for simultaneous imaging of two planes such that: at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis; and at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis.
However,
Gerard in a similar field of endeavor teaches a default setting of the imaging mode comprises the first oblique angle and the second oblique angle (fig. 4 shows the initial plane orientation in relation to the azimuth direction which [0028] and fig. 3B show is the long axis making the elevation direction the short axis) such that: 
the first oblique angle and the second oblique angle are within a first angle range from the long axis ([0034]-[0035] and fig. 4 discloses the first imaging plane 406, 412 are at a 5 degree angle in relation to the azimuth direction and the second imaging plane 408, 416 are at a 115 degree angle in relation to the azimuth direction making the range from 5 degrees to -65 degrees from the azimuth direction when traveling from the left side of the origin as done in the application and shown in the image below; 

    PNG
    media_image1.png
    245
    363
    media_image1.png
    Greyscale

and 
the first oblique angle and the second oblique angle are outside of a second angle range from the short axis ([0034]-[0035] and fig. 4 discloses the first imaging plane 406, 412 are at a 5 degree angle in relation to the azimuth direction and the second imaging plane 408, 416 are at a 115 degree angle in relation to the azimuth direction making the short axis range from 85 degrees to -25 degrees from the elevation direction when traveling from the top side of the origin as shown in the image below); 

    PNG
    media_image2.png
    245
    363
    media_image2.png
    Greyscale

and 
receiving a manual adjustment of at least one of the first oblique angle or the second oblique angle for imaging of two planes ([0038] discloses the user uses a user interface to adjust the rotation of the first plane 304 and the imaging is updated at step 212 in fig. 2 as discloses in [0041]) such that: 
at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis ([0038]-[0039] and fig. 4B discloses the first plane is now located at 45 degrees in relation to the azimuth direction which is now no longer within the range shown in the first image above); and 
at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis ([0038]-[0039] and fig. 4B discloses the first plane is now located at 45 degrees in relation to the azimuth direction which is now within the range shown in the second image above). Additionally, as set forth above by Lundberg it is well known in the art to perform simultaneous imaging of the two planes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg and Levy to have a default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that: the first oblique angle and the second oblique angle are within a first angle range from the long axis; and the first oblique angle and the second oblique angle are outside of a second angle range from the short axis; and receiving a manual adjustment of at least one of the first oblique angle or the second oblique angle for imaging of two planes such that: at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis; and at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis. The motivation to make this modification is in order to acquire additional data of the object being imaged at different locations, as recognized by Gerard [0041]).
	Regarding claim 2, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Miller further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 49 teaches that the second plane view is orthogonal to the first plane view).
Regarding claim 4, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Miller further teaches selecting the first oblique angle as an angle corresponding to a two-dimensional (2D) plane viewed immediately prior to selection ([0089], lines 15-21, the first angle is placed within the two orthogonal central planes shown in fig. 4 and represents a 2D image of the region of interest or entire imaging area); 
determining the second oblique angle orthogonal to the first angle ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees).
Gerard further teaches the first oblique angle and the second oblique angle are outside of the second angle range from the short axis ([0034]-[0035] and fig. 4 discloses the first imaging plane 406, 412 are at a 5 degree angle in relation to the azimuth direction and the second imaging plane 408, 416 are at a 115 degree angle in relation to the azimuth direction making the short axis range from 85 degrees to -25 degrees from the elevation direction when traveling from the top side of the origin as previously disclosed in the rejection of claim 1).
Regarding claim 5, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Miller further teaches selecting the first angle and the second angle to satisfy a predetermined criterion ([0117], the first and second angle are selected by the clinician in order to satisfy a specific yaw offset angle).
Regarding claim 7, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Miller further teaches displaying the first image adjacent to the second image on a display (fig. 7 and [0090] shows displaying multiple images adjacent to one another).
Regarding claim 8, Miller in view of Lundberg, Levy, and Gerard teaches the method of claim 1, as set forth above. Miller further teaches 
displaying a third image adjacent to at least one of the first image or the second on a display, wherein the third image is generated from third imaging signals received by the array of imaging elements (fig. 7-7A shows all three plane views (front view, top/bottom view, and (right/left side view) being displayed on the same screen, and claim 58). 
Lundberg further teaches the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements ([0036] and fig. 1, (132) shows the three planes aligned along a common axis that extends from the ultrasound probe. It is shown that each of the planes aligns with the axial axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg, Levy, and Gerard to have the third plane aligned with the axial direction of the aperture. The motivation to apply the known technique of having the third plane aligned with the axial direction of the aperture of Lundberg to the method of Miller in view of Lundberg, Levy, and Gerard would be to allow for the predictable results of acquiring more than two views of the region of interest in the axial direction thereby reducing the number of total image sequences need to be taken.
Regarding claim 11, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane that is rotated from a long axis to have a first oblique angle (Fig. 4 shows the long axis of the transducer 42 is represented by the x-axis which is considered the axial axis and [0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane that is rotated to have a second oblique angle ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
wherein the first imaging signal forms a first image (286A in fig. 7A and figs. 13A and 14A); and 
wherein the second imaging signal forms a second image (291A, 292A in fig. 7 and figs 13B and 14B).
Miller does not specifically teach an array of imaging elements comprising an asymmetric shape with a long axis and a short axis perpendicular to the long axis.
However,
Lundberg in a similar field of endeavor teaches simultaneously imaging two planes ([0036] the object is scanned substantially simultaneously along the two scan planes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller to simultaneously image two planes. The motivation to apply the known technique of simultaneously imaging two planes of Lundberg to the device of Miller would be to allow for the predictable results of decreasing the time of the imaging procedure, thereby making the procedure more efficient.
	Miller in view of Lundberg does not specifically teach the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis.
	However,
	Levy in a similar field of endeavor teaches the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis
 ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the axial direction making it the long axis which is perpendicular to the short axis (rows)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller in view of Lundberg to have the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. The motivation to substitute the known technique of having the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis of Levy for the known array of Miller in order to obtain the predictable results of allowing a larger aperture to be incorporated into a relatively narrow device, therefore increasing the imaging range of the relatively narrow device. 
Miller in view of Lundberg and Levy does not specifically teach a default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that: the first oblique angle and the second oblique angle are within a first angle range from the long axis; and the first oblique angle and the second oblique angle are outside of a second angle range from the short axis; and wherein at least one of the first oblique angle or the second oblique angle are configured to be manually adjusted for simultaneous imaging of two planes such that: at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis; and at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis.
However,
Gerard in a similar field of endeavor teaches a default setting of the imaging mode comprises the first oblique angle and the second oblique angle (fig. 4 shows the initial plane orientation in relation to the azimuth direction which [0028] and fig. 3B show is the long axis making the elevation direction the short axis) such that: 
the first oblique angle and the second oblique angle are within a first angle range from the long axis ([0034]-[0035] and fig. 4 discloses the first imaging plane 406, 412 are at a 5 degree angle in relation to the azimuth direction and the second imaging plane 408, 416 are at a 115 degree angle in relation to the azimuth direction making the range from 5 degrees to -65 degrees from the azimuth direction when traveling from the left side of the origin as done in the application and shown in the image below; 

    PNG
    media_image1.png
    245
    363
    media_image1.png
    Greyscale

and 
the first oblique angle and the second oblique angle are outside of a second angle range from the short axis ([0034]-[0035] and fig. 4 discloses the first imaging plane 406, 412 are at a 5 degree angle in relation to the azimuth direction and the second imaging plane 408, 416 are at a 115 degree angle in relation to the azimuth direction making the short axis range from 85 degrees to -25 degrees from the elevation direction when traveling from the top side of the origin as shown in the image below); 

    PNG
    media_image2.png
    245
    363
    media_image2.png
    Greyscale

and 
wherein at least one of the first oblique angle or the second oblique angle are configured to be manually adjusted for imaging of two planes ([0038] discloses the user uses a user interface to adjust the rotation of the first plane 304 and the imaging is updated at step 212 in fig. 2 as discloses in [0041]) such that: 
at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis ([0038]-[0039] and fig. 4B discloses the first plane is now located at 45 degrees in relation to the azimuth direction which is now no longer within the range shown in the first image above); and 
at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis ([0038]-[0039] and fig. 4B discloses the first plane is now located at 45 degrees in relation to the azimuth direction which is now within the range shown in the second image above). Additionally, as set forth above by Lundberg it is well known in the art to perform simultaneous imaging of the two planes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg and Levy to have a default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that: the first oblique angle and the second oblique angle are within a first angle range from the long axis; and the first oblique angle and the second oblique angle are outside of a second angle range from the short axis; and wherein at least one of the first oblique angle or the second oblique angle are configured to be manually adjusted for imaging of two planes such that: at least one of the first oblique angle or the second oblique angle is outside of the first angle range from the long axis; and at least one of the first oblique angle or the second oblique angle is within the second angle range from the short axis. The motivation to make this modification is in order to acquire additional data of the object being imaged at different locations, as recognized by Gerard [0041]).
Regarding claim 12, Miller in view of Lundberg, Levy and Gerard teaches the device of claim 11, as set forth above. Miller further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 1 teaches that the second plane view is orthogonal to the first plane view).
Regarding claims 9 and 14, Miller in view of Lundberg, Levy and Gerard teaches the language of claims 1 and 11, as set forth above. Levy further teaches an aperture of the array of imaging elements is configured with asymmetrical sides ([0053] and fig. 3 shows the aperture has 5 rows and 7 columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Miller in view of Lundberg, Levy and Gerard to have an aperture of the array of imaging elements configured with asymmetrical sides. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Regarding claims 10 and 15, Miller in view of Lundberg, Levy and Gerard teaches the language of claims 9 and 14, as set forth above. Levy further teaches the axial direction of the aperture of the array of imaging elements is aligned with the long axis ([0053], fig. 3 shows the aperture has 5 rows and 7 columns and that the length is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method/device disclosed by Miller in view of Lundberg, Levy and Gerard to the axial direction be aligned with the long axis. The motivation to make this modification is in order to have the imaging planes be referenced to the longitudinal axis, as recognized by Levy ([0008]).
Regarding claim 16, Miller in view of Lundberg, Levy and Gerard teaches the device of claim 15, as set forth above. Miller further teaches the array of imaging elements comprises a phased-array transducer array associated with imaging signals comprising ultrasound signals ([0025], “the transducer array and the beamformers are constructed to operate in a phased array mode and acquire the ultrasound data”).
	Regarding claim 17, Miller in view of Lundberg, Levy and Gerard teaches the imaging device of claim 11, as set forth above. Miller further teaches wherein the micro-beamformer IC includes a plurality of microchannels delay lines that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085] explains how each receive processor 220i includes a delay line that delays the transducer signal and adds the delayed signal before sending the signal to a receive beamformer).
Regarding claim 22, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Gerard further the manual adjustment is not based on the default setting of the imaging mode ([0038] discloses the user adjusts the first plane to an angle of 45 degrees which is in relation to the azimuth direction not the default/starting angle. Therefore the adjustment is based on the users adjustment and the azimuth direction).

Claims 3, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lundberg, Levy, and Gerard as applied to claims 2 and 12, above and further in view of Salgo et al. (US 2003/0060710, hereinafter Salgo).
Regarding claims 3 and 13, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 2 and the device of claim 12, as set forth above. Miller in view of Lundberg, Levy and Gerard does not specifically teach the first oblique angle is in a range of +45 degree in relation to the long axis, and the second oblique angle is in a range of -45 degree in relation to the long axis.
However,
Salgo in a similar field of endeavor teaches the first oblique angle is in a range of +45 degree in relation to the long axis, and the second oblique angle is in a range of -45 degree in relation to the long axis (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis, the zero degree line represents the long axis).
 

    PNG
    media_image3.png
    604
    601
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Miller in view of Lundberg, Levy and Gerard to have the first oblique angle is in a range of +45 degree in relation to the long axis, and the second oblique angle is in a range of -45 degree in relation to the long axis. The motivation to make this modification is in order to provide an optimal position for the two planes so that the device can generate a volume image rapidly, as recognized by Salgo ([0039]).
Regarding claim 21, Miller in view of Lundberg, Levy and Gerard teaches the method of claim 1, as set forth above. Gerard further teaches following the manual adjustment, the first image and the second image comprise different resolutions (fig. 4B discloses the first plane is at an angle of 45 and the second plane at an angle of 155. [0060] of the present applications specification discloses that when the absolute value of the angles for both planes (45 degrees) in relation to the long axis is equal the resolution is comparable. In Gerard the first plane has an angle of 45 degrees to the long axis while the second plane has an angle of 25, therefore the planes do not have the same resolution.
Miller in view of Lundberg, Levy and Gerard does not specifically teach the default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that the first image and the second image comprise a same resolution.
However,
Salgo in a similar field of endeavor teaches the default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that the first image and the second image comprise a same resolution (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis, the zero degree line represents the long axis. [0060] of the present applications specification discloses that when the absolute value of the angles for both planes (45 degrees) in relation to the long axis is equal the resolution is comparable. Therefore by having the first plane lie at +45 degrees to the long axis and the second plane lie at -45 degrees to the long axis the planes of Salgo have the same resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg, Levy and Gerard to have the default setting of the imaging mode comprises the first oblique angle and the second oblique angle such that the first image and the second image comprise a same resolution. The motivation to apply the known technique of having the default setting of the imaging mode comprise the first oblique angle and the second oblique angle such that the first image and the second image comprise a same resolution of Salgo to the method of Miller in view of Lundberg, Levy and Gerard would be to compare the resolution of the two planes when the resolutions are supposed to be the same in order to determine whether there are any underlying issues with the transducer.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lundberg, Levy, and Gerard as applied to claims 1 and 11 above, and further in view Seward et al. (US 6,171,247, hereinafter Seward).
Regarding claims 6 and 18, Miller in view of Lundberg, Levy, and Gerard teaches the language of claims 1 and 11, as set forth above. Miller further teaches beamforming a plurality of imaging signals received by the array of imaging elements ([0013], lines 5-7, “the two dimensional ultrasonic imaging system acquires a plurality of two-dimensional images”).
Miller in view of Lundberg, Levy, and Gerard does not teach the plurality of imaging signals associated with a plurality of planes between the first plane and the second plane; and generating a three-dimensional (3D) volume image between the first plane and the second plane from the received plurality of imaging signals.
However, 
Seward in a similar field of endeavor teaches beamforming a plurality of imaging signals (col. 4, lines 57-58, “the multiplane ultrasound transducer 46 transmits a plurality of sequential tomographic image planes 48”) wherein the plurality of imaging signals are associated with a plurality of planes between a start plane and an end plane (col. 4, lines 60-66, the array 46 being rotated through an arc up to 360 degrees means that the array 46 is able to rotate through the 90 degrees between the first plane and second plane and obtain a plurality of planes between the two planes. Although Seward does not specifically teach setting a first plane and a second plane it would be obvious to combine the teaches of Seward with the plane setting of Miller); and 
generating a three-dimensional (3D) volume image between the first plane and the second plane from the received plurality of imaging signals (col. 4, line 66 – col. 5, line 1, “the series of planes 48 can be electronically coalesced into a column suitable for the making of 3-dimensional images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Lundberg, Levy, and Gerard to image a plurality of planes between a first and second plane and generate a 3D volume image between the first and second plane from the plurality of images obtained. The motivation to make this modification is in order to obtain a plurality of ultrasound images for a desired area of a region of interest and generate a volume image for the desired area of the region of interest, as recognized by Seward (col. 4, lines 55-57).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793              

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791